                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT BLUEFIELD

UNITED STATES OF AMERICA

v.                                  CRIMINAL NO. 1:08-00015

KEITH J. POWELL

                    MEMORANDUM OPINION AND ORDER

     In Charleston, on June 16, 2021, came the defendant, Keith

J. Powell, in person and by counsel, William S. Winfrey, II;

came the United States by Julie M. White, Assistant United

States Attorney; and came Senior United States Probation Officer

Amy Berry-Richmond, for a hearing on the petition to revoke the

defendant’s term of supervised release.

     The court informed the defendant of the alleged violations

contained in the petition to revoke the term of supervised

release, filed on December 8, 2020.    The court advised the

defendant that, pursuant to Rule 32.1(b) of the Federal Rules of

Criminal Procedure, he had the right to a hearing and assistance

of counsel before his term of supervised release could be

revoked.    Whereupon the defendant, by counsel, admitted the

conduct described in the single violation alleged in the

petition.   The court found that the charge was established by a

preponderance of the evidence.

     Having heard arguments of counsel, the court found that the

Guideline imprisonment range for the revocation of supervised
release upon such grounds was 5 to 11 months.   The court further

found that the Guideline ranges issued by the Sentencing

Commission with respect to revocation of probation and

supervised release are policy statements only and are not

binding on the court.   Thus, the court stated that the relevant

statutory provision is 18 U.S.C. § 3583(e)(3), which provides a

maximum term of imprisonment of 36 months.   Neither party

objected to the Guideline range and statutory penalty as

determined by the court.   The court found that there was

sufficient information before the court on which to sentence the

defendant without updating the presentence investigation report.

     After giving counsel for both parties and the defendant an

opportunity to speak regarding the matter of disposition, the

court ORDERED, pursuant to the Sentencing Reform Act of 1984,

that the defendant’s term of supervised release be revoked, and

he is to be incarcerated for a term of 11 months.   Upon

completion of his term of incarceration, the defendant will not

be subject to a new period of supervised release.

     In considering the proper term of imprisonment to be

imposed, the court considered the factors set forth in 18 U.S.C.

§ 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5),

(a)(6), and (a)(7), as well as the Chapter 7 policy statements

and concluded that the sentence imposed is an appropriate

                                 2
sanction for the defendant’s breach of trust, taking into

account the nature and circumstances of the violations and the

history and characteristics of the defendant.   The court further

concluded that the 11-month sentence imposed will provide

adequate deterrence to criminal conduct and protect the public

from further crimes of the defendant.

     The defendant was informed of his right to appeal the

court’s findings and the revocation of his supervised release.

The defendant was further informed that in order to initiate

such an appeal, a Notice of Appeal must be filed in this court

within 14 days.   The defendant was advised that if he wishes to

appeal and cannot afford to hire counsel to represent him on

appeal, the court will appoint counsel for him.   The defendant

was further advised that if he so requests, the Clerk of court

will prepare and file a notice of appeal on his behalf.

     The defendant was remanded to the custody of the United

States Marshals Service.




                                 3
     The Clerk is directed to forward a copy of this Memorandum

Opinion and Order to counsel of record, the United States

Marshal for the Southern District of West Virginia, and the

Probation Department of this court.

     IT IS SO ORDERED this 29th day of June, 2021.

                                      ENTER:


                                      David A. Faber
                                      Senior United States District Judge




                                4
